      Case 2:18-cv-00169-DPM Document 59 Filed 07/17/20 Page 1 of 1



              IN THE UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF ARKANSAS
                         DELTA DIVISION

CARNEAL EASON                                                  PLAINTIFF

v.                       No. 2:18-cv-169-DPM

WAGNER SPRAY TECH
CORPORATION, d/b/a
Titan Tool, Inc.; GRACO, INC.;
and SHERWIN-WILLIAMS                                     DEFENDANTS

                              JUDGMENT
     Eason' s amended complaint is dismissed with prejudice. The
Court retains jurisdiction until 30 September 2020 to enforce the parties'
settlement.




                                       D.P. Marshall Jr.
                                       United States District Judge

                                             17   M    ;J..,O;LO
